Name: EEC-Portugal Joint Committee Decision No 1/78 of 12 December 1978 replacing the unit of account by the European unit of account in Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-12-30

 Avis juridique important|21978D1230(05)EEC-Portugal Joint Committee Decision No 1/78 of 12 December 1978 replacing the unit of account by the European unit of account in Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 376 , 30/12/1978 P. 0014COUNCIL REGULATION (EEC) No 3169/78 of 19 December 1978 concerning the application of Decision No 1/78 of the EEC-Portugal Joint Committee replacing the unit of account by the European unit of account in Article 8 of Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Republic of Portugal (1) was signed on 22 July 1972 and entered into force on 1 January 1973; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, which forms an integral part of the said Agreement, the EEC-Portugal Joint Committee has adopted Decision No 1/78 replacing the unit of account by the European unit of account in Article 8 of that Protocol; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1/78 of the EEC-Portugal Joint Committee shall apply in the Community. The text of the Decision is annexed to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1978. For the Council The President H.-D. GENSCHER (1)OJ No L 301, 31.12.1972, p. 165. JOINT COMMITTEE DECISION No 1/78 of 12 December 1978 replacing the unit of account by the European unit of account in Article 8 of Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Portugal, signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, hereinafter referred to as "Protocol 3", and in particular Article 28 thereof, Whereas the unit of account is no longer appropriate to the current international monetary situation ; whereas it is therefore necessary to find an alternative so as to continue to have a common value basis for determining when EUR 2 forms may be used instead of EUR 1 movement certificates, and when no documentary evidence of origin is required; Whereas the Community proposes to replace the unit of account by the European unit of account as from 1 January 1979; Whereas it is convenient to use the European unit of account to serve as a common value basis; Whereas for administrative and commercial reasons, the common value basis must remain fixed for periods of at least two years ; whereas, therefore, the European unit of account to be used must exceptionally be fixed at a base date to be updated every two years; Whereas it is desirable to avoid a diminution in currency terms of the common value basis in relation to the values in force, HAS DECIDED AS FOLLOWS: Article 1 1. The text of Article 8 (1), (2) and (3) of Protocol 3 shall be replaced by the following: "1. Originating products within the meaning of this Protocol shall, on importation into the Community or into Portugal, benefit from the Agreement upon submission of one of the following documents: (a) an EUR 1 movement certificate, hereinafter referred to as "an EUR 1 certificate", a specimen of which is given in Annex V to this Protocol, or (b) a form EUR 2, a specimen of which is given in Annex VI to this Protocol, for consignments consisting only of originating products, and provided the value does not exceed 2 400 European units of account per consignment. 2. The following originating products within the meaning of this Protocol shall, on importation into the Community or into Portugal, benefit from the Agreement without it being necessary to produce either of the documents referred to in paragraph 1: (a) products sent as small packages to private persons, provided that the value of the products does not exceed 165 European units of account; (b) products forming part of travellers' personal luggage, provided that the value does not exceed 480 European units of account. These provisions shall be applied only when such goods are not imported by way of trade and have been declared as meeting the conditions required for the application of the Agreement, and where there is not doubt as to the veracity of such declaration. Importations which are occasional and consist solely of goods for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the goods that no commercial purpose is in view. 3. Amounts in the national currency of the exporting State equivalent to the amounts expressed in European units of account shall be fixed by the exporting State and communicated to the other parties to the Agreement. When the amounts are more than the corresponding amounts fixed by the importing State, the importing State shall accept them if the goods are invoiced in the currency of the exporting State. If the goods are invoiced in the currency of another Member State of the Community or another country mentioned in Article 2 of this Protocol, the importing State shall recognize the amount notified by the country concerned. 4. Up to and including 30 April 1981, the European unit of account to be used in any given national currency shall be the equivalent in that national currency of the European unit of account as at 30 June 1978. For each successive period of two years, it shall be the equivalent in that national currency of the European unit of account as at the first working day in October in the year immediately preceding that two-year period." 2. Paragraphs 4 and 5 of Article 8 of Protocol 3 shall become paragraphs 5 and 6 respectively. 3. In Article 13 (2) of Protocol 3 the reference to "Article 8 (4)" shall be replaced by a reference to "Article 8 (5)". Article 2 This Decision shall enter into force on 1 January 1979. Done at Brussels, 12 December 1978. For the Joint Committee The Chairman P. DUCHATEAU